
	
		IB
		Union Calendar No. 422
		112th CONGRESS
		2d Session
		H. R. 6019
		[Report No.
		  112–582]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 26, 2012
			Ms. Jackson Lee of
			 Texas (for herself, Mr. Smith of
			 Texas, Ms. Norton,
			 Mr. Rangel,
			 Ms. Richardson,
			 Mr. Lewis of Georgia,
			 Ms. Hahn, and
			 Ms. Eddie Bernice Johnson of Texas)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		
			July 9, 2012
			Additional sponsors: Mr.
			 Reyes, Ms. Chu,
			 Mr. Honda, and
			 Ms. Hirono
		
		
			July 9, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			
		
		A BILL
		To amend the Omnibus Crime Control and Safe
		  Streets Act of 1968 to enhance the use of Juvenile Accountability Block Grants
		  for programs to prevent and address occurrences of bullying and to reauthorize
		  the Juvenile Accountability Block Grants program.
	
	
		1.Short titleThis Act may be cited as the
			 Juvenile Accountability Block Grant
			 Reauthorization and the Bullying Prevention and Intervention Act of
			 2012.
		2.Bullying
			 prevention and intervention programs; Reauthorization of juvenile
			 accountability block grants
			(a)Bullying
			 prevention and intervention
				(1)In
			 generalParagraph (13) of section 1801(b) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee(b)) is amended to read
			 as follows:
					
						(13)establishing and maintaining
				accountability-based programs that are designed to enhance school safety, which
				programs may include research to prevent bullying, the prevention of
				cyberbullying, and gang prevention programs, as well as intervention programs
				regarding
				bullying;
						.
				(2)Sense of
			 CongressIt is the sense of
			 the Congress that the use of best practices in the effort to combat bullying
			 should be encouraged.
				(b)Reauthorization
			 of Juvenile Accountability Block GrantsSection 1810(a) of such Act (42 U.S.C.
			 3796ee–10(a)) is amended by inserting before the period at the end the
			 following: and $40,000,000 for each of fiscal years 2013 through
			 2017.
			
	
		1.Short titleThis Act may be cited as the
			 Juvenile Accountability Block Grant
			 Reauthorization and the Bullying Prevention and Intervention Act of
			 2012.
		2.Bullying prevention and
			 intervention programs; Reauthorization of juvenile accountability block
			 grants
			(a)Bullying prevention and
			 intervention
				(1)In
			 generalParagraph (13) of section 1801(b) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee(b)) is amended to read
			 as follows:
					
						(13)establishing and maintaining
				accountability-based programs that are designed to enhance school safety, which
				programs may include research-based bullying prevention, cyberbullying
				prevention, and gang prevention programs, as well as intervention programs
				regarding
				bullying;
						.
				(2)Sense of
			 CongressIt is the sense of
			 the Congress that the use of best practices is encouraged for all activities
			 for which grants under part R of title I of the Omnibus Crime Control and Safe
			 Streets Act of 1968 may be used.
				(b)Reauthorization of
			 Juvenile Accountability Block GrantsSection 1810(a) of such Act (42 U.S.C.
			 3796ee–10(a)) is amended by inserting before the period at the end the
			 following: and $40,000,000 for each of fiscal years 2013 through
			 2017.
			
	
		July 9, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
